                                                               1   KURT C. FAUX, ESQ.
                                                                   Nevada Bar No. 003407
                                                               2   JORDAN F. FAUX, ESQ.
                                                                   Nevada Bar No. 012205
                                                               3   THE FAUX LAW GROUP
                                                                   2625 N. Green Valley Parkway, #100
                                                               4   Henderson, Nevada 89014
                                                                   Telephone: (702) 458-5790
                                                               5   Facsimile: (702) 458-5794
                                                                   Email: kfaux@fauxlaw.com
                                                               6          jfaux@fauxlaw.com
                                                                   Attorneys for Papa John’s International, Inc.
                                                               7
                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                               8
                                                                                                       DISTRICT OF NEVADA
                                                               9
                                                                   PAPA JOHN’S INTERNATIONAL, INC.,                Case No.: 2:19-cv-00623-JAD-VCF
                                                              10
                     2625 N.GREEN VALLEY PARKWAY, SUITE 100




                                                                                         Plaintiff,
THE FAUX LAW GROUP




                                                              11   vs.                                             ORDER GRANTING MOTION TO
                            HENDERSON, NEVADA 89014




                                                                                                                   WITHDRAW MOTION FOR AN ORDER TO
                               TEL. (702) 458-5790




                                                              12   PRB I, LLC,                                     ENFORCE AND/OR FOR AN ORDER TO
                                                                                                                   SHOW CAUSE WHY JUDGMENT DEBTOR
                                                              13   KENNETH ANTOS AND SHEILA                        KENNETH ANTOS SHOULD NOT BE HELD
                                                                   ANTOS,                                          IN CONTEMPT AND VACATE HEARING
                                                              14
                                                                   KCI INVESTMENTS, LLC,
                                                              15
                                                                   KCI HOLDING I, LLC,
                                                              16
                                                                   And
                                                              17
                                                                   PREFERRED RESTAURANT BRANDS,
                                                              18   INC. F/K/A DIXIE FOODS
                                                                   INTERNATIONAL, INC.,
                                                              19
                                                                                         Defendants.
                                                              20

                                                              21
                                                                          UPON CONSIDERATION of Plaintiff, Papa John’s International, Inc.’s (“Papa John’s)
                                                              22
                                                                   Motion to Withdraw Motion for an Order to Enforce and/or for an Order to Show Cause why
                                                              23

                                                              24

                                                              25                                                   1

                                                              26
                                                               1   Judgment Debtor Kenneth Antos should not be held in Contempt and Vacate Hearing, and for good

                                                               2   cause shown, it is hereby:

                                                               3          ORDERED that Plaintiff’s Motion is GRANTED; and it is further

                                                               4          ORDERED that the Show Cause hearing scheduled for July 16, 2019 at 10:00 a.m., is

                                                               5   vacated.

                                                               6          DONE AND ORDERED this 15th day of July, 2019.

                                                               7
                                                                                                                       ___________________________________
                                                               8
                                                                                                                       Cam Ferenbach
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                               9
                                                                   SUBMITTED BY:
                                                                   THE FAUX LAW GROUP
                                                              10
                     2625 N.GREEN VALLEY PARKWAY, SUITE 100
THE FAUX LAW GROUP




                                                                       /s/ Kurt C. Faux
                                                              11
                            HENDERSON, NEVADA 89014




                                                                   KURT C. FAUX, ESQ. (Utah Bar No. 04977)
                               TEL. (702) 458-5790




                                                                   THE FAUX LAW GROUP
                                                              12
                                                                   2625 N. Green Valley Parkway, Suite 100
                                                                   Henderson, Nevada 89014
                                                              13
                                                                   Attorneys for Papa John’s International, Inc.
                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25                                                   2

                                                              26
